Citation Nr: 0811177	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-17 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for service-connected residuals of prostate cancer, status 
post retropubic prostatectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted a 100 percent rating for 
residuals of prostate cancer, effective November 6, 2002, and 
assigned a 60 percent disability rating, effective August 1, 
2003.  

The veteran filed a timely notice of disagreement (NOD) and 
substantive appeal, via VA Form 9, as to the 60 percent 
rating assigned from August 2003.  He asserts that his 
service-connected disability warrants a 100 percent rating.  

On his June 2005 substantive appeal, the veteran indicated he 
wanted to testify before a Veterans Law Judge at a Travel 
Board hearing.  The RO subsequently sent the veteran a letter 
asking him to clarify whether he desired a Travel Board 
hearing, a videoconference hearing, or a Central Office 
hearing, or whether he wished to withdraw his request.  In 
June 2005, the veteran responded that he wanted a hearing 
before a Decision Review Officer (DRO) at the RO.  He was 
afforded a DRO hearing in August 2005.  A transcript is 
associated with the claims file. 


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected residuals of prostate 
cancer, status post radical retropubic prostatectomy, is 
manifested by stress urinary incontinence which requires the 
wearing of absorbent materials which must be changed more 
than four times a day.  The pertinent evidence also shows 
that the veteran's prostate cancer is not otherwise active, 
as there has been no recurrence or metastasis, and does not 
currently require surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  

CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
60 percent rating for service-connected residuals of prostate 
cancer, status post radical retropubic prostatectomy, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.115a, b, Diagnostic Codes 7527, 7528 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the unfavorable decision on 
a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from zerp percent (noncompensable) to as much as 
100 percent (depending on the disability involved), based 
upon the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007); petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also advised that he 
should send information describing any additional evidence or 
the evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to his claim.  

The Board notes that the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim recently delineated by the Court 
in Vazquez-Flores, supra.  The Board finds, however, that the 
notice error did not affect the essential fairness of the 
adjudication because the January 2004 letter, together with 
the substantial development of the veteran's claim before and 
after providing notice, rendered the notice error non-
prejudicial.  

While the January 2004 letter did not specifically conform to 
the requirements provided in Vazquez-Flores, supra, the 
veteran was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing that his service-connected disability 
had increased in severity.  Subsequently, a March 2005 SOC 
and SSOCs dated in June and August 2005 notified the veteran 
of the evidence that had been received in support of his 
claim and provided him with yet an additional 60 days to 
submit more evidence in support of his increased rating 
claim.  The statements of the case also discussed the 
evidence included in the record, provided him with the 
criteria necessary for entitlement to a higher disability 
rating for his service-connected residuals of prostate 
cancer, and provided the reasons why his claim was being 
denied.  

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, the Board 
finds that the post-adjudicatory notice and opportunity to 
develop the case during the extensive administrative 
appellate proceedings which led to the RO's decision and the 
present Board decision did not affect the essential fairness 
of the adjudication, and rendered any notice error non-
prejudicial.  

The Board also notes the veteran's appeal was certified to 
the Board before the Court issued its decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision given that 
disability ratings and effective dates have already been 
assigned to the veteran's service-connected disability.  In 
addition, as noted, the veteran has been provided the 
criteria necessary for entitlement to a higher disability 
rating.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from November 2002 to 
May 2004.  The veteran was also afforded VA examinations in 
January 2004 and March 2005 in conjunction with his increased 
rating claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Service connection for residuals of prostate cancer was 
established in April 1997, and the RO assigned a 60 percent 
disability rating, pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code (DC) 7527, effective November 7, 1996.  

The veteran filed a timely NOD and substantive appeal as to 
the disability rating assigned for his service-connected 
residual prostate cancer disability and the other 
disabilities addressed in the April 1997 rating decision.  In 
June 1998, he filed a claim for a total rating based on 
individual unemployability (TDIU) and submitted a statement 
indicating that he would withdraw his appeal if entitlement 
to TDIU benefits were established.  In a June 1998 rating 
decision, the RO granted entitlement to TDIU benefits, 
effective June 18, 1998, and continued the 60 percent 
disability rating assigned for service-connected residuals of 
prostate cancer.  

In September 2001, the RO executed a rating decision to 
implement a federal court decision affecting the effective 
date of service connection of the veteran's residuals of 
prostate cancer.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  The 
September 2001 rating decision found the veteran's residuals 
of prostate cancer to be service connected effective June 3, 
1996.  

In December 2001, the RO executed another rating decision to 
adequately implement the Nehmer decision, finding that the 
effective date for the grant of service connection for 
residuals of prostate cancer should be from January 6, 1994, 
the date of the veteran's original claim for service 
connection.  The RO assigned a temporary total rating of 100 
percent, effective January 6, 1994, based upon surgical or 
other treatment necessitating convalescence.  In this regard, 
the evidence showed the veteran underwent radical 
prostatectomy in November 1993 and then began radiation beam 
therapy in October 1994.  Effective July 1, 1995, the 
veteran's disability rating was reduced to 60 percent based 
upon evidence showing that his residual disability was 
manifested by the loss of bladder control, which required him 
to wear absorbent materials, changed seven to nine times a 
day.  

In a June 2004 rating decision, the RO granted a 100 percent 
disability rating, effective November 6, 2002, based upon 
evidence showing the veteran started chemical hormone therapy 
in November 2002.  The evidence also showed that he had not 
received hormone shots since July 2003.  Therefore, his 
disability rating was returned to 60 percent, effective 
August 1, 2003.  

The veteran asserts that his service-connected residuals of 
prostate cancer warrant a higher, 100 percent rating because 
his prostate cancer is currently active.  

As noted, the veteran's service-connected disability, 
residuals of prostate cancer, is currently rated as 60 
percent disabling under the provisions of DC 7527, which 
provides that prostate gland injuries, infections, 
hypertrophy, and postoperative residuals will be rated as 
voiding dysfunction or urinary tract infection, whichever is 
dominant.  The Board notes that the rating criteria for a 
urinary tract infection do not assist the veteran in 
obtaining a higher disability rating, as the highest 
disability rating available therein is 30 percent.  
Similarly, the highest rating available under the criteria 
for voiding dysfunction is 60 percent, which is warranted 
where the disability requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times a day.  

A 100 percent disability rating is warranted where there are 
malignant neoplasms of the genitourinary system.  See 
38 C.F.R. § 4.115b, DC 7258.  A note following DC 7528 
provides that, following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of section 3.105(e) of 
this chapter.  If there has been no recurrence or metastasis, 
the condition is to be rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

Therefore, in order to warrant a 100 percent disability 
rating, there must be evidence showing a recurrence or 
metastasis of the veteran's prostate cancer, or evidence 
showing he is receiving surgical or X-ray treatment, 
antineoplastic chemotherapy, or other therapeutic procedure.  
Id.  

Review of the evidence shows the veteran was diagnosed with 
prostate cancer in 1993 and subsequently underwent a radical 
retropubic prostatectomy.  The evidence shows that, since 
surgery, he has suffered from stress urinary incontinence and 
wears absorbent materials, which must be changed eight to 
nine times each day.  The evidence also shows that the 
veteran's PSA level has fluctuated and required radiation 
from September 1994 to December 1994, and hormone therapy 
from November 2002 to July 2003, when the levels were 
increased.  

In evaluating the veteran's claim, the Board notes that, 
since the last hormone injection in July 2003, he has not 
required any additional hormonal treatment of any type for 
his service-connected residuals of prostate cancer.  See VA 
outpatient treatment records dated from November 2002 to May 
2004.  In this regard, the Board notes the evidence shows the 
veteran is currently receiving intermittent androgen 
deprivation treatment, which monitors his PSA and 
testosterone levels every three months to determine whether 
hormone therapy is required due to elevated levels.  See Id; 
November 2004 statement from R.H.F., P.A.C.  However, the 
evidence shows the veteran's PSA and testosterone levels have 
not been significantly elevated, or in some instances 
detectable, since his last hormone injection in July 2003.  

In this context, the Board notes that VA physicians who 
evaluated the veteran in January 2004 and March 2005 noted 
his medical history and recent PSA levels, and determined 
that his prostate cancer is not currently active.  Both VA 
examiners also found that the veteran does not currently 
require hormone treatment.  

At the August 2005 DRO hearing, the veteran testified that, 
although he last received hormone therapy two years ago, his 
prostate cancer is, in fact, active and is essentially under 
treatment.  He testified that, although his PSA count is low, 
it is at the same level as it was when he required hormone 
injection in 2002.  The veteran also testified that his 
testosterone level is below castration level because of the 
previous hormone injection, which is equivalent to his 
currently being under treatment.  In support of his claim, 
the veteran has submitted graphs showing his PSA and 
testosterone levels between January 1993 and January 2006.  

The Board appreciates the evidence and testimony the veteran 
has submitted in support of his claim and notes that he is 
very knowledgeable about the progression and treatment of his 
service-connected residuals of prostate cancer disability.  
However, while the veteran's statements may be competent to 
support a claim as to lay-observable disability or symptoms, 
see, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), 
the determination as to whether his prostate cancer is active 
or inactive and requires hormone therapy requires 
sophisticated, professional opinion evidence.  There is no 
indication that the veteran has the requisite knowledge of 
medical principles that would permit him to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Upon review of the entire record, the Board finds that a 
preponderance of the competent and probative evidence 
establishes that the veteran's service-connected residuals of 
prostate cancer is manifested by stress urinary incontinence 
that requires the use of absorbent materials which must be 
changed more than four times a day.  The prostate cancer is 
not currently active, as shown by the lowered PSA and 
testosterone levels, and has not resulted in recurrence or 
metastasis during the applicable time period.  In addition, 
the evidence shows the veteran has not required hormone 
therapy, or any other therapeutic treatment, since July 2003.  
In this regard, the Board notes that the graphs which the 
veteran submitted show his PSA and testosterone levels have 
been increasing since approximately January 2004; however, 
the increase has not resulted in a recurrence of prostate 
cancer or been significant enough to warrant hormone therapy.  
As a result, the Board finds the veteran's service-connected 
disability warrants no more than a 60 percent disability 
rating under DC 5257 and the rating criteria for voiding 
dysfunction, and a higher disability rating is not warranted.  

The Board has considered the veteran's service-connected 
prostate disability under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The only 
other rating criteria for the genitourinary system that would 
assist the veteran in obtaining a higher disability rating 
are the criteria for renal dysfunction.  See 38 C.F.R. § 
4.115(a).  However, the evidence does not show, nor does the 
veteran assert, that his service-connected prostate 
disability has created kidney malfunction manifested by 
persistent edema and albuminuria or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  See March 2005 VA examination 
report.  Therefore, the rating criteria for renal dysfunction 
are not for application in this case.  The Board has also 
carefully considered the other available diagnostic codes and 
medical evidence of record; however, the Board finds there 
are no other DCs that provide a basis to assign a rating 
higher than the 60 percent rating currently assigned.  

Finally, in view of the Court's holding in Hart, supra, the 
Board has considered whether the veteran is entitled to any 
additional "staged" rating for his service-connected 
residual prostate cancer disability.  However, upon reviewing 
the pertinent evidence of record, we find that, at no time 
since the veteran's claim for an increased rating in November 
2003, has his service-connected residual prostate cancer 
disability been more or less disabling than as currently 
rated under this decision, and the RO's previous staged 
ratings in this case were appropriate.  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against the grant of a disability rating in excess of 60 
percent for service-connected residuals of prostate cancer, 
status post radical retropubic prostatectomy, and the 
benefit-of-the-doubt rule is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 55.  


ORDER

Entitlement to a disability rating in excess of 60 percent 
for service-connected residuals of prostate cancer, status 
post radical retropubic prostatectomy, is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


